United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2652
                                   ___________

Kamal K. Patel,                       *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Linda Sanders, Warden, FCI, Forrest   *      [UNPUBLISHED]
City, AR,                             *
                                      *
           Appellee.                  *
                                 ___________

                             Submitted: May 5, 2006
                                Filed: May 11, 2006
                                 ___________

Before WOLLMAN, HANSEN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Federal inmate Kamal K. Patel appeals from the district court’s1 dismissal of
his 28 U.S.C. § 2241 petition, in which he challenged the method by which the Bureau
of Prisons (BOP) calculated his good-conduct time under 18 U.S.C. § 3624(b)(1). We
reject Patel’s arguments. See Bernitt v. Martinez, 432 F.3d 868, 869 (8th Cir. 2005)
(per curiam) (§ 3624(b) is ambiguous and BOP’s calculation of good-conduct time,


      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
based on time actually served, is reasonable interpretation of § 3624(b); court will not
resort to rule of lenity when ambiguity of statute can be otherwise resolved); Perez-
Olivo v. Chavez, 394 F.3d 45, 47, 52 n.6 (1st Cir. 2005) (BOP’s time-served
interpretation, embodied in 28 C.F.R. § 523.20, was adopted pursuant to notice-and-
comment procedure and is entitled to deference).

      Accordingly, the judgment is affirmed. We also grant counsel’s motion to
withdraw and deny as moot Patel’s motion to transfer.
                      ______________________________




                                          -2-